Citation Nr: 0305097	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of status post comminuted fracture of the left 
distal tibia and fibula.

2.  Entitlement to a higher initial rating in excess of 10 
percent for tarsal tunnel syndrome of the left foot 
associated with status post comminuted fracture of the left 
distal tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a rating decision issued in May 1997, the RO 
denied the veteran's claim for entitlement to an increased 
(compensable) disability rating for residuals of his service-
connected left tibia and fibula fractures (left ankle 
disability).

In February 1999, the Board remanded the case to the RO for 
further development.  Following development, in a November 
2002 rating decision, the RO assigned a 
10 percent rating for his left ankle disability.  In 
addition, the RO granted service connection for tarsal tunnel 
syndrome of the left foot associated with status post 
comminuted fracture of the left distal tibia and fibula and 
assigned an initial 10 percent rating, effective from 
December 11, 1995, the date of the veteran's claim for an 
increased rating.  

In a March 2003 written brief presentation, the veteran's 
representative raised the issue of entitlement to a higher 
initial rating in excess of 10 percent for tarsal tunnel 
syndrome of the left foot associated with status post 
comminuted fracture of the left distal tibia and fibula.  
This is a separate matter from the issue remanded by the 
Board in February 1999.  See Grantham v. Brown, 114 F. 3d 
1156 (Fed. Cir. 1997).  The Board finds that presentation is 
a notice of disagreement (NOD) to the November 2002 rating 
decision with regard to the initial 10 percent rating 
assigned by the RO for tarsal tunnel syndrome and that it was 
timely filed with the VA office, the Board, which had assumed 
jurisdiction over the applicable records.  See 38 C.F.R. §§ 
20.201, 20.300, 20.301(a), 20.302(a) (2002).  The RO has not 
had the records since March 2002 so as to issue a statement 
of the case (SOC) in response to the veteran's March 2003 
NOD.  This matter will be addressed in the REMAND portion of 
this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

2.  The veteran's residuals of status post comminuted 
fracture of the left distal tibia and fibula are currently 
manifested by traumatic arthritis, tenderness in the 
posterior tibial area with pain to palpation, nearly full 
range of motion, and slight diffuse swelling; medical 
findings do not show symptoms approaching a moderate knee or 
ankle disability or marked limited motion of the left ankle.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of status post comminuted fracture of the left 
distal tibia and fibula have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5262, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, the VCAA also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim for 
his left ankle disability have been properly developed as 
service and VA medical records, various statements from the 
veteran and his representative, and VA examination reports 
dated in February 1996, October 1996, September 2002, and 
October 2002 have been associated with the file.

With regard to the RO's compliance with the February 1999 
Board remand instructions, the Board notes that the RO was 
instructed to, and did in a May 1999 letter, ask the veteran 
to identify all sources of treatment received for his 
service-connected residuals of the left tibia and fibula 
fracture since service and to sign authorizations for release 
of information from non-VA sources so that they could be 
associated with the claims file.  The veteran did not 
respond.  Then, the RO was to schedule the veteran for 
neurological and orthopedic examinations in order to 
determine the severity of the residuals of the veteran's left 
tibia and fibula fracture.  These examinations were performed 
in September 2002 and October 2002 and the reports are 
associated with the claims file.  As instructed by the Board 
remand, the orthopedic examiner reviewed the claims file, 
provided range of motion measurements, and discussed the 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), criteria 
with regard to the veteran's left ankle disorder as 
delineated in the remand instructions.  Even though the 
orthopedic examiner did not indicate whether the veteran's 
arthritis was traumatic arthritis or degenerative joint 
disease, the neurological examiner indicated that the 
veteran's ankle fracture was exacerbated by some traumatic 
arthritis.  In a November 2002 rating decision, the RO 
readjudicated the issue on appeal and granted an increased 
rating of 10 percent for the veteran's left ankle disorder 
and issued a supplemental statement of the case (SSOC) in 
December 2002.  In addition, the November 2002 RO decision 
granted service connection for tarsal tunnel syndrome of the 
left foot associated with status post comminuted fracture of 
the left distal tibia and fibula and assigned an initial 10 
percent rating, effective from December 11, 1995.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's February 1999 remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the various VA examination reports, and VA 
treatment reports, which evaluate the status of the veteran's 
health, are adequate for determining whether a higher rating 
for a left ankle disability is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination or additional X-rays for the 
issue discussed in this decision.  The Board acknowledges 
that the veteran's representative has asked that X-rays be 
done.  However, the Board in its remand left the choice as to 
whether X-rays were needed to the VA examiner, who indicated 
that they were not necessary.  In an August 1997 statement of 
the case (SOC), a December 2002 SSOC, and a November 2002 
rating decision, the RO advised the veteran of what must be 
shown for a higher rating.  In letters dated in August and 
September 2002, the veteran was advised of the new duty to 
assist provisions of the VCAA, what VA would do and had done, 
what he should do, and gave him an opportunity to supply 
additional information in support of his claim.  He did not 
respond.  The Board observes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Thus, the Board finds that the VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claim.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating.  He has, 
by information letters, rating decisions, a Board remand, 
SOCs and an SSOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  In an August 2002 letter, the veteran 
was advised of what was needed to show entitlement to a 
higher rating and given 30 days to provide any additional 
comments or supporting information.  Further, all of the 
relevant evidence has been considered.  The veteran and his 
representative have presented additional argument.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development for 
the increased rating issue discussed in this decision.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27; see also Lendenmann v. Principi, 3. Vet. App. 
345 (1992).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Service medical records confirm that the veteran injured his 
left ankle while playing softball sliding into base and 
fractured his left tibia and fibula in May 1986.  

At a June 1988 VA examination, the veteran complained of knee 
pain on the job.  The area of the comminuted fracture 
remained swollen and sore.  On examination of the left ankle, 
there was some swelling.  Two inches above the ankle, the 
circumference of the leg was 8.5 inches on the right and 9.5 
inches on the left.  There was no gross deformity or scars 
noted.  The left ankle range of motion was plantar flexion to 
about 15 degrees and dorsiflexion to about 5 degrees.  The 
veteran's feet were grossly normal.  He could walk well.  The 
diagnosis was status post comminuted fracture of the distal 
left tibia and left fibula.

In a November 1988 rating decision, the RO granted service 
connection for status post comminuted fracture of the distal 
left tibia and fibula with limitation of motion of the ankle 
and assigned a 10 percent rating, effective from date of the 
veteran's discharge from the service.  

At a June 1989 VA examination, the veteran complained of pain 
in the left ankle. But flexion and extension of the ankle 
joints was normal.  The veteran's feet showed no pain at 
rest.  No rigidity or spasm was noted.  Pulses and mobility 
of the ankles and toes was good.  The clinical findings for 
the veteran's left lower leg were normal without symptoms.  
The diagnosis was residual of the fracture of the left tibia 
and the left fibula.

Based on the above results, in an August 1989 rating 
decision, the RO determined that the veteran's service-
connected left ankle/lower leg had improved and reduced the 
assigned rating to noncompensable, effective November 1, 1989 
and advised the veteran of his appellate rights.  The veteran 
did not appeal the decision and it became final.

A February 1996 VA examination report summarily states: 
"Normal examination of the ankle and heel." The veteran 
reported occasional swelling in the left ankle, but there was 
no significant deformity, angulation, false motion, or 
shortening.  The veteran suspected that he might have 
arthritis of the ankles.  Diagnosis was old fracture of the 
tibia and fibula; old fracture of calcaneal bone; and suspect 
early osteoarthritis, post-traumatic, left ankle.  X-rays 
reflect that the left ankle had a post-traumatic deformity of 
the distal tibia and fibula due to old healed fractures. No 
other pathology was noted.  

VA outpatient records from February 1995 to June 1997 make no 
specific mention of any left ankle problems.  A November 1995 
record indicates that the veteran had degenerative joint 
disease of the ankle, but does not indicate which ankle.  

At an October 1996 VA examination, the veteran's gait was 
normal and coordination in the lower limbs was intact.  
Sensory examination was intact to all modalities.  X-rays 
revealed an old healed fracture of the left distal tibia and 
fibula. The diagnoses included old fracture of the distal 
tibia/fibula and calcaneal bone from sports injury, post-
traumatic deformity of distal tibia/fibula is due to old 
fracture, and suspect degenerative joint disease, post-
traumatic, of the left ankle. 

In a rating decision issued in May 1997, the subject of this 
appeal, the RO recharacterized the left ankle disability as 
status post comminuted fracture of the distal left tibia and 
fibula and continued the noncompensable rating, noting there 
was no evidence of treatment for the veteran's left ankle 
disability and that examination of the ankle was normal.

A June 1997 record indicates that the veteran complained of 
lower left extremity pain, but does not elaborate further.

At a September 2002 VA neurological examination, the veteran 
reported experiencing some pain in the left ankle from time 
to time and some instability, which result in occasional 
inversion of the foot.  About five months before the 
examination, the veteran stated that he began to experience 
pain on the plantar aspect of the left heel, which was worse 
in the morning and gradually wore off with walking during the 
day.  On examination, the left ankle showed no evidence of 
scarring, edema or discoloration.  Dorsal pedal pulses were 
easily palpable bilaterally.  The veteran was able to rise on 
his toes and heels, indicating strength of 5/5 in the 
flexoris and extensoris of the foot.  Deep tendon reflexes 
were 2+ at the knees, 1+ at the ankles, and symmetrical.  
Stimulation of the plantar surface of both feet elicited 
hyperalgesia on the left side.  The impression was that it 
was likely as not that the veteran had a tarsal tunnel 
syndrome involving the left foot.  This consisted of 
entrapment of the posterior tibial nerve at the level of the 
medial malleoulus.  Although quite rare, it usually occurs 
after an ankle fracture.  The examiner opined that, in the 
veteran's case, it was secondary to his earlier ankle 
fracture and was exacerbated by some traumatic arthritis.

At an October 2002 VA orthopedic examination, the veteran 
complained of some pain and swelling of the left ankle, 
especially after rising from a sitting position.  He stated 
that he got swelling and pain after a full day's work.  On 
examination, there was no atrophy of the musculature of the 
left lower extremity.  The veteran had good heel and toe 
rising.  There was slight diffuse swelling of the left ankle.  
Range of motion of the left ankle was plantar flexion to 40 
degrees, dorsiflexion to 20 degrees, inversion to 25 degrees, 
and eversion to 30 degrees.  There was tenderness in the 
posterior tibial area with pain to palpation, with pain 
radiating into the plantar surface from that area.  No 
obvious deformities were noted.  There was no bony swelling.  
The examiner opined that the veteran most likely had tarsal 
tunnel syndrome along with his arthritis.  He added that 
DeLuca provisions applied, in that repeated weight bearing 
and motion did cause some pain in the ankle without change 
his of range of motion.

In November 2002 rating decision, the RO granted an increased 
rating of 10 percent for the veteran's left ankle disability 
under Diagnostic Code 5262, effective December 11, 1995, the 
date of claim.  Formerly, the RO had rated the left ankle 
disorder under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a 
(2002).

As noted above, the veteran's service-connected left ankle 
disability has been most recently rated under the criteria 
set out in Diagnostic Code 5262 for impairment of tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

The September 2002 VA examiner indicated that the veteran has 
traumatic arthritis.  Diagnostic Code 5010 provides for the 
evaluation of traumatic arthritis.  Traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under this diagnostic code.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5003 (2002).

Under Diagnostic Code 5262, a 10 percent rating will be 
assigned for impairment of the tibia and fibula with malunion 
and slight knee or ankle disability.  A 20 percent rating 
will be assigned for malunion of the tibia and fibula with 
moderate knee or ankle disability.  A 30 percent evaluation 
will be assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent evaluation 
requires nonunion of the tibia and fibula when there is loose 
motion requiring a brace.  38 C.F.R. § 4.71, Diagnostic Code 
5262 (2002).

The medical findings demonstrate that the veteran's residuals 
of fracture of the left tibia/fibula have been manifested by 
tenderness in the posterior tibial area with pain to 
palpation, nearly full range of motion, and slight diffuse 
swelling.  Based on these findings, the Board believes the 
veteran's left ankle disability is properly characterized as 
slight.  Because moderate knee or ankle disabilities have not 
been shown, a higher evaluation is not warranted under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

There is no evidence of appreciable impairment of the left 
ankle.  Looking to the criteria for rating ankle 
disabilities, there is no evidence of ankylosis ratable under 
Diagnostic Code 5270 or 5272, or malunion ratable under 
Diagnostic Code 5273.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272, 5273 (2002).  Limited motion of the ankle 
will be rated as 20 percent disabling if marked and 10 
percent disabling if moderate.  A 20 percent rating is the 
highest rating under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  Under 38 
C.F.R. § 4.71, Plate II (2002), normal ankle dorsiflexion is 
to 20 degrees and normal plantar flexion is to 45 degrees.  
The minor functional impairment including the DeLuca findings 
noted by the October 2002 VA examiner is contemplated by the 
current 10 percent rating, since it essentially provides the 
entire basis for the description of a slight tibia/fibula 
disability.  There are no other symptoms associated with the 
left ankle disability other than complaints of pain, swelling 
and tenderness.  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for the veteran's 
left ankle disability.  See DeLuca, 8 Vet. App. at 204-07.

Again, any pain or tenderness associated with the veteran's 
left ankle disability is already contemplated by the 10 
percent rating assigned under Diagnostic Code 5262.  There is 
no evidence, even considering the veteran's traumatic 
arthritis, suggesting that his left ankle disability has been 
more severe than the extent contemplated by the current 10 
percent rating during the pendency of this appeal.  Thus, the 
preponderance of the evidence is against the assignment of a 
higher rating for the veteran's service-connected left ankle 
disability. 

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left ankle disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2002); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left ankle disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

As the preponderance of the evidence is against an increased 
rating, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of status post comminuted fracture of the left distal tibia 
and fibula is denied.


REMAND

In a November 2002 decision, the RO granted service 
connection for tarsal tunnel syndrome of the left foot 
associated with status post comminuted fracture of the left 
distal tibia and fibula and assigned an initial 10 percent 
rating, effective from December 11, 1995.  The Board finds, 
however, that a March 2002 written brief presentation of the 
veteran's representative may be construed as an NOD to the 
November 2002 RO decision with regard to entitlement to a 
higher initial rating in excess of 10 percent for tarsal 
tunnel syndrome of the left foot associated with status post 
comminuted fracture of the left distal tibia and fibula.  The 
United States Court of Appeals for Veterans Claims has held 
that where the Board finds an NOD has been submitted to a 
matter that has not been addressed in a SOC, the issue should 
be remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue the appellant and his 
representative a statement of the case as 
to the issue of entitlement to an initial 
rating in excess of 
10 percent for tarsal tunnel syndrome of 
the left foot associated with status post 
comminuted fracture of the left distal 
tibia and fibula.  The appellant should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant and his 
representative the requisite period of 
time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant 
until notified by the RO.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



